5
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim(s) 1, 8, 9, 11-13, 16, 17, and 20-35 are pending.  Applicants have new claims 34 and 35.  Claims 12, 13, 16, 17, 20-29 are/remain withdrawn.  Claims 1, 8, 9, 11, 30-35 (all product claims) are hereby examined on the merits.


Grounds of Rejection Maintained
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 8, 9, 11, 30-35 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,258, 808, US 6,284,268, US 8,158,134 and US 20030216303. 

The instant invention is drawn to a cyclosporine CRV431 in combination with Vitamin E, Maisine® CC, propylene glycol, Transcutol®, ethaonol, and Cremophor® RH40. Note that Applicants have properly removed the trademark composition and compounds and present them as the compounds that make up the trademark name. They are still presented in the rejection along with the chemical name that makes up the Trademark, as Applicants still use the trademark names in the rebuttals and Figures referred to in the remarks. 

The ‘808 patent teaches a cyclosporine in combination with Maisine® CC (glyceryl monolinoleate), propylene glycol, Transcutol® (diethylene glycol monoethyl ether), ethanol, and Cremophor® RH40 (polyoxyl castor oil), see column 10 and 11, and Example 2. Note also that Maisine is define in Example 2 as “refined oil="refined glycerol-transesterified corn oil" as described in Example 1 or Maisine, e.g. substantially glycerol free Maisine.” The ‘808 patent also teaches the following: “The following examples are illustrative of compositions in accordance with the invention, in unit dosage form, suitable for use, e.g. in the prevention of transplant rejection or for the treatment of autoimmune disease, on administration of from 1 to 5-unit dosages/day. The examples are described with particular reference to Ciclosporin/Cyclosporin. However equivalent compositions may be obtained employing any other cyclosporin, in particular [0-(2-hydroxyethyl)-(D)-Ser].sup.8 -Ciclosporin (hereinafter referred to as Compound Z).”

The difference between what is taught by the prior art and that instantly claimed is that while the ‘808 patent teaches 5 of the 6 additive components, but the ‘808 does not teach Vitamin E or CRV431.
 
The ‘268 patent teaches cyclosporine in combination with Vitamin E, propylene glycol, Transcutol®, ethaonol, and Cremophor® RH40, but not Maisine® CC, see Tables 14 and 15 for example. 

The ‘134 patent teaches the same as the ‘268 with Cyclosporine A, and Vitamin E, propylene glycol, Transcutol®, ethaonol, and Cremophor® RH40, but not Maisine® CC . The specification from an incorporation  of “DE 39 30 928 C2 there are known formulations which contain a cyclosporin as an active ingredient; a hydrophilic phase, specifically a pharmaceutically acceptable C.sub.1-C.sub.5-alkyl- or tetrahydrofurfuryl-diether or -partial ether of a low-molecular mono- or polyoxy-C.sub.2-C.sub.12-alkanediol, preferably transcutol (diethylene glycol mono ethyl ether) or glycofurol(tetrahydrofufurylalcohol polyethylene glycol ether) and/or 1,2 -propylene glycol; a lipophilic phase; and a surface-active agent. The hydrophilic phase may additionally also contain further components, for example lower alkanols, such as ethanol.”

US 20030216303 teaches cyclosporin compositions containing Cremophor RH40, ethanol, tocopherol (Vitamin E), Maisine, propylene glycol, which are 5 of the 6 components instantly claimed, see Example 1.

It would have been obvious to one of ordinary skill in the art to use any cyclosporine with Vitamin E, Maisine® CC , propylene glycol, Transcutol®, ethaonol, and Cremophor® RH40, from the ‘808 reference in view of US 6,284,268, US 8,158,134, and US 20030216303.  One would have been motivated to combine cyclosporine with these ingredients as they have been shown to be beneficial to the final composition for administration.  One would have had a reasonable expectation of success in making and using the invention as claimed as the components are well known in the art to be used with cyclosporine and derivatives thereof.
Note that Claims 30 and 31 are claims to results that are the effective outcome of practicing the method of making the composition. 

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). In the instant case, the reference applied in the rejection do form a rationale for their combination, and more references than those listed can also be found that show cyclosporine in combination with the instant ingredients. 

It would have been obvious to one skilled in the art at the time of invention to determine all operable and optimum components in the claimed in the claimed invention because these components are an art-recognized result-effective variable that is routinely determined and optimized in the medicinal arts. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further, Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). In the instant case, the ingredients are well known to be used in combination with cyclosporine, and optimization for a final product is both for safety and for economic reasons. One does not just throw together the components and administer.

The Supreme Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). 

In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) of the remarks filed 06/29/22. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection.
	Applicants continue to state that the “patent relate to cyclosporin, and particularly cyclosporin A, and none of them teaches, or discloses or suggests CRV431.” None of the patents have to directly mention CRV431. Take the ‘808 patent, for example. It drawn to formulations to cyclosporins in general. In column 2 and lines 10-17, for example, states: 
	Cyclosporins to which the present invention applies are any of those having pharmaceutical utility, e.g. as immunosuppressive agents, anti-parasitic agents and agents for the reversal of multi-drug resistance, as known and described in the art, in particular Cyclosporin A (also known as and referred to hereinafter as Ciclosporin), Cyclosporin G, [0-(2-hydroxyethyl)-(D)Ser].sup.8 -Ciclosporin, and [3'-deshydroxy-3'-keto-MeBmt].sup.1 -[Val].sup.2 -Ciclosporin.

The activity does not have to be the same, nor does the mechanism. Further, the instant specification states the following: The present disclosure is directed to pharmaceutical compositions (e.g., self-microemulsifying drug delivery systems "SMEDDS") of cyclosporine A analogs (e.g., CRV431, a non-immunosuppressive analogue of cyclosporine A). In some embodiments, the SMEDDS are stable, can readily solubilize the CRV431, and can enable a high bodily exposure of CRV431. Thus, the invention is drawn to analogs and CRV431 is an example. If CRV431 has different properties that CsA, then one can expect analogs to follow in suit and the final formulation using these different analogs is something optimized and discoverable. 
	One page 7 of the remarks, Applicants note that CRV431 has significantly different solubility profiles. This might be unexpected, but all Applicants uncovered was an inherent property of the CRV431 from CsA. Do Applicant’s really believe that all cyclosporins have the same solubility parameters given that literally thousands are known? To exemplify this, Applicants may wish to “examine” US 8,481,483 and Claim 1. It would be preposterous to think that the solubility of all of the cyclosporin molecules are the same AND activity is the same, i.e., potency for one activity. Thus, if one were to apply the teachings of references applied above, it is highly likely the same problem to be solved as for CVR431 vis CsA would be encountered. This leads to optimization of components that have been used for CsA and their analogs for the final product. 
	Moving on to page 8, Applicants, citing Exhibit B from the declaration, make the point of the rejection, “this necessitated a different combination and ration of excipients to suit the particular physiochemical properties of CRV431 as differentiated from CsA” This is the argument and rational that has been made in the prosecution history and is being maintained now. That Applicant’s found the parameters for solubilizing CRV431 with the compositions known in the art to be used with cyclosporins is not an invention but a discovery and an optimization. But, if one of skill in the art were to make a composition of a CsA, or its analogs or derivatives, into a SMEDDS using the components taught in the prior art, the optimization likely, perhaps even when there are similar solubility issues.
	On page 8 of the remarks, Applicants are obsessed with a single comparison of CsA and CRV431 with the same ingredients taught in the prior art, citing a reasonable expectation of success. Again, as stated above, Applicants state in the specification: The present disclosure is directed to pharmaceutical compositions (e.g., self-microemulsifying drug delivery systems "SMEDDS") of cyclosporine A analogs (e.g., CRV431, a non-immunosuppressive analogue of cyclosporine A). In some embodiments, the SMEDDS are stable, can readily solubilize the CRV431, and can enable a high bodily exposure of CRV431. By this statement alone Applicants are admitting the invention as disclosed is for some but not all. And, that some was (apparently) for CRV431. 
	On page 8 of the remarks, Applicants bring to the arguments from the declaration, and citing problems citing solubility differences between CRV431 and CsA, their problem of using reagents known to formulate these cyclosporins. Then on page 10, Applicants argue that the evidence of record supports the conclusion that a skilled person “would not find the prior art’s CsA equivalent to the claimed CRV431 and would not substitute one with the other while still expecting the results of the substitution ….”  This appears contrary to the teaching of the specification.
	From the specification it is taught (PG Pub is used for paragraph references):
[0048] The present disclosure provides a self-microemulsifying drug delivery system (SMEDDS) formulation for the oral delivery of a derivative of cyclosporine A (CsA), such as CRV431, a non-immunosuppressive analogue of cyclosporine A. In some embodiments, relative to cyclosporine A, CRV431 can be poorly soluble in lipid solvents and thusly presents a challenge for the development of a formulation of sufficient oral bioavailability for clinical use. Accordingly, the present disclosure provides a SMEDDS system for delivery of CRV431 to patients (e.g., humans). 

[0049] As set forth herein, the solubility of CRV431, a cyclosporine A derivative, was determined in a range of commonly used surfactants, oils and co-solvents. A pseudo-ternary phase diagram was constructed from the most soluble excipients and prototype formulations, and SERIES 1 and SERIES 2 were developed. The pharmacokinetics, following single oral doses of 1 and 3 mg/kg of CRV431 SMEDDS, was studied in healthy human volunteers using liquid chromatography-electrospray ionization-mass spectrometry (LC-ESI-MS). 

[0049] As set forth herein, the solubility of CRV431, a cyclosporine A derivative, was determined in a range of COMMONLY USED SURFACTANTS, OILS AND CO-SOLVENTS. A pseudo-ternary phase diagram was constructed from the most soluble excipients and prototype formulations, and SERIES 1 and SERIES 2 were developed. The pharmacokinetics, following single oral doses of 1 and 3 mg/kg of CRV431 SMEDDS, was studied in healthy human volunteers using liquid chromatography-electrospray ionization-mass spectrometry (LC-ESI-MS). 

Thus, from a cyclosporin derivative/analog, of which CRV431 is such a derivative/analog and known in the prior art, Applicants used reagents already known in the art and began to optimizes these reagents for a micro emulsion. This is a discovery process, and not an invention because one is using common reagents (as declared by Applicants in the specification, and found in the prior art) to arrive at the instant ratios that make the microemulsion. Further, the figure in the specification show that this was an optimization process:

    PNG
    media_image1.png
    475
    534
    media_image1.png
    Greyscale
This figure shows a screening of common reagents know to be included in cyclosporin compounds (analogues/derivatives), and Applicants “found” a solution by routine optimization. Note too that Applicants screened and optimized using components already known to be used with cyclosporins, see paragraph [0049] of the PG Pub of the instant application. 
	Further, on page 10, Applicants argue overlapping ranges, and further remark to MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions. What this graph demonstrates, in light of the specification, that Applicants used common reagents (prior art reagents) to solve a problem of a known solubility issue. First, ratios are by weight and are nearly impossible to search and compare within the timeline of examination, and because the rejection is based on obvious to combine with the individual components of Claim 1, their amounts are subject to optimization. This is routine and not inventive. Thus, there are no overlapping ranges to be compared as Applicants have merely used common reagents (and those reagents were taught in the prior art) to bring a SMEDDS of CRV431. This is supportive from the specification at paragraphs [0048] & [0049] of the PG Pub where Applicants state:
[0048] The present disclosure provides a self-microemulsifying drug delivery system (SMEDDS) formulation for the oral delivery of a derivative of cyclosporine A (CsA), such as CRV431, a non-immunosuppressive analogue of cyclosporine A. In some embodiments, relative to cyclosporine A, CRV431 can be poorly soluble in lipid solvents and thusly presents a challenge for the development of a formulation of sufficient oral bioavailability for clinical use. Accordingly, the present disclosure provides a SMEDDS system for delivery of CRV431 to patients (e.g., humans). 

[0049] As set forth herein, the solubility of CRV431, a cyclosporine A derivative, was determined in a range of commonly used surfactants, oils and co-solvents. A pseudo-ternary phase diagram was constructed from the most soluble excipients and prototype formulations, and SERIES 1 and SERIES 2 were developed. The pharmacokinetics, following single oral doses of 1 and 3 mg/kg of CRV431 SMEDDS, was studied in healthy human volunteers using liquid chromatography-electrospray ionization-mass spectrometry (LC-ESI-MS).

  Applicants were faced with a solubility challenge using known reagents as disclosed in the prior art as by screening and optimization arrived at what one of ordinary skill in the art would have arrived at.
	On page 11 of the Applicants state “[i]n such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results to the prior art range.” Given that there was a challenge, using common reagents already known in the prior art, this was a screening process and not an invention.
	On page 12, it is asserted that the ranges claimed were ignored. They were not ignored. Those ranges were discoverable by routine experimentation from already known components used to make cyclosporin compositions, as Applicants have admitted in the specification.
	Pages 13 and 14 again argue that “surprisingly, that only the full compliment of the above-identified claimed excipients (i.e., on the formulation exactly as claimed) resulted in adequate solubilization of CRV431.” First, the claims are to a range with the caveat of “about” before the “range.” 0.75-1.5 is a 2-fold range. 0.5-2 is a 4-fold range.  Thus, there is quite a flexibility in the components for achieve this “unexpected result” arrived at by screening known components.
	It is held that one of ordinary skill in the art would have arrived at the instant discovery through reading the prior art literature and using skills of optimization to arrive at the instant formulation. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 06/29/2022 is insufficient to overcome the rejection of Claims 1, 8, 9, 11, 30-35 based upon 35 U.S.C. 103 as set forth in the last Office action for reasons set forth in the 35 U.S.C. 103 rejection above.
Regarding 5 on page 2, CRV431 does not have to be taught by the reference for a proper 103 rejection. 
Regarding 6, again, CRV431 does not have to be taught by the reference for a proper 103. Further, seems to teach away is not a teaching away. The ‘268 patent teaches: [a]s used herein, the term "hydrophilic solvent system" means a system comprising a solvent or co-solvent (other than an omega-3 fatty acid oil) with respect to the poorly water soluble therapeutic agent and/or a co-surfactant having an HLB greater than about 20. Example hydrophilic solvent system components include ethanol, alkylene glycols such as propylene glycol, polyethylene glycol, polyoxypropylene block copolymers, Glycofurol, Transcutol, dimethylisosorbide and mixtures thereof.
The remaining arguments are simply a piecemeal approach to the references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments are also focused on CRV431 not being taught in the prior art references. CRV431 is a CsA analog/derivative to which Applicants envision in their specification. While specifically making compounds with CRV431, the specification is not limited to just this species, and given the CRV431 is a CsA derivative/analogue, it is obvious to substitute on for the other. Given inherent properties of the two molecules are different does not deter one of ordinary skill in the art to adapt and modify the amounts of the components for an optimal final product. This is routine in the pharmaceutical arts.
The solubility of CRV431 is not anymore predictable than any other compound. It is something to be determined, not predicted. An inherent property. Applicants use of the term surprising is overused. That CRV431 is less soluble that CsA might be said to be surprising given that the molecule has more hydrophilic chemical moieties than CsA. But, once determined, one of ordinary skill in the art, using the components known in the prior art to formulate CsA would be routine to adjust the amounts of these excipients for arrive at a final product. 

 
Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  

US 20030216303 (IDS)
EP 1059913 (IDS)
US 2006014788 (IDS), and
US 5962014 (IDS). 

Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS S HEARD/Primary Examiner, Art Unit 1654